UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1846



SUSAN T. MYER,

                                                Plaintiff - Appellant,

             versus


CAROLYN BOOSE; UNKNOWN DEFENDANTS; JAMES
COOKE, JR., individually and in his official
capacity,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-258-5)


Submitted:    August 9, 2006                 Decided:   August 25, 2006


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan T. Myer, Appellant Pro Se. Bryce Denman Neier, LAW OFFICE OF
BRYCE D. NEIER, Fayetteville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Susan   T.    Myer    appeals    the    district    court’s      orders

dismissing her civil action for lack of subject matter jurisdiction

and denying her motion to alter or amend the judgment.                       Myer’s

federal complaint has its genesis in a real estate sale that was

part of state divorce and equitable distribution proceedings.                   We

have     reviewed   the    record     and    find     no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.    Myer v. Cooke, No. CA-04-258-5 (E.D.N.C. June 29, 2005).

We   dispense   with     oral    argument   because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -